Title: John Paul Jones: Memorandum, 5 June 1778 [i.e., 4–5 July 1778]: résumé
From: Jones, John Paul
To: 


<Passy, June 5 [i.e. July 4–5], 1778: “Plan for expeditions submitted to the American Plenipotentiaries and to the french minister of Marine by Com. Jones.”
Three fast frigates with tenders might burn Whitehaven and its fleet, rendering it nearly impossible to supply Ireland with coal next winter.
The same force could take the bank of Ayr, in Scotland, destroy the town and perhaps the shipping at Clyde, along with Greenock and Port-Glasgow. The fishery at Campbeltown and some Irish ports are also worthy targets.
It might be equally expedient to alarm Britain’s east side by destroying the coal shipping of Newcastle. Many important towns on the east and north coasts of England and Scotland could be burnt or captured.
The success of these enterprises will depend on surprise and dispatch; it is therefore necessary that the ships sail fast, and carry sufficient force to repel the enemy. If successful, any one of these projects would occasion almost inconceivable panic in England. It would convince the world of her vulnerability, and hurt her public credit.
Other projects might be to intercept Britain’s West India or Baltic fleets, her Hudson Bay ships, or destroy her Greenland fishery.>
